 



Exhibit 10.1
WORLD WRESTLING ENTERTAINMENT, INC.
1241 East Main Street
Stamford, Connecticut 06902
Attn: Edward L. Kaufman
As of May 20, 2007
Joel Simon
c/o Del, Shaw, Moonves, Tanaka, Finkelstein & Lezcano
2120 Colorado Avenue
Suite 200
Santa Monica, California 90404
Attention: Jeffrey S. Finkelstein, Esq.

Re:   Employment Agreement

Gentlemen:
The following sets forth the material terms and conditions of the agreement
(“Agreement”) between World Wrestling Entertainment, Inc. (“the Company”) and
you in connection with your employment by the Company as President of WWE Films,
Inc. (“the Division”).
In consideration of the mutual covenants and conditions contained herein, the
Company and you have agreed as follows:

1.   Term: The Company hereby employs you for a term of one (1) year commencing
on Friday, May 20, 2007 (“Effective Date”), unless earlier terminated as
provided for herein (“Term”).

2.   Duties/Title: During the Term, you shall serve as President of the
Division. You shall report directly to Vincent K. McMahon and Linda E. McMahon
(collectively, the “McMahons”), and all employees of the Division shall report
directly to you. You shall be primarily responsible for the Division, which will
develop and produce film, television and direct-to-video projects for the
Company, excluding wrestling and wrestling-based projects (“Division Projects”).
You shall also be primarily responsible for the management and supervision of
all business and operations of the Division Projects, including without
limitation, the development, financing, production, and distribution of motion
pictures, television and direct-to-video programs for Division. You shall also
be assigned such additional areas of responsibility and shall perform such
duties, generally consistent with the foregoing, as the McMahons shall from time
to time reasonably determine. During the Term, you shall faithfully perform the
duties required of your office, and shall devote your full business time and
best efforts to the performance of your duties to the Division and the Company.
Your services

 



--------------------------------------------------------------------------------



 



    to the Company shall be rendered on a full-time, in person, and exclusive
basis. Notwithstanding the foregoing, you may render limited outside services in
connection with non-interfering charitable and political activities, if any,
provided that in no event shall such outside services materially interfere with
your services to the Company and the Division, which shall have first priority
throughout the Term.

3.   Cash Compensation:

  a)   Base Salary: Subject to Paragraph 1(c) of the Standard Terms and
Conditions set forth below, Company shall pay you Five Hundred Thousand Dollars
($500,000) for the Term, payable in equal installments over the course of the
Term in accordance with Company’s regular payroll practices.     b)   Incentive
Compensation: It is hereby agreed that you shall receive payments for “The
Marine” and “See No Evil” (formerly known as “The Untitled Kane Horror Project”)
as provided in the amendment, dated as of August 26, 2004, to your prior
agreement, dated as of April 29, 2002, and confirmed in your agreement dated as
of May 20, 2005. In accordance with such amendment, you shall not receive
compensation for the other projects listed therein. Additionally, you will
receive compensation for “The Condemned” under the same terms as “The Marine”
and “See No Evil”, but you will not receive compensation for any other projects.
“See No Evil”, “The Marine” and “The Condemned” shall hereinafter be referred to
as “Division Projects”.     c)   Taxes: Any and all cash compensation payable to
you pursuant to this Section 3 shall be subject to applicable withholding and
shall be payable in accordance with the Company’s standard payroll practices.

4.   Equity: You have to date received certain equity awards under the Company’s
1999 Long-Term Incentive Plan (the “Plan”). These grants consist of 125,000
options, and two grants in the initial amount of 25,000 restricted stock units
each. The terms and conditions of such awards (as provided in the agreements
reflecting such grants signed by you and the Company and the Plan), including,
without limitation, the numbers of such awards and the vesting and termination
of such awards, shall remain in full force and effect. You shall not participate
in any new grants during the Term.

5.   Credit: For each Division Project, you shall receive the following credit:

Subject to studio and third party obligations, “Produced by” or executive
producer credit (at your election) on the screen on all positive prints of the
Division Projects on a separate card in the main titles, and in all paid
advertisements issued

-2-



--------------------------------------------------------------------------------



 



by or under the Control of Company or in which the McMahons are named, subject
to customary exclusions.
Subject to the foregoing, all matters regarding such credit shall be determined
by the Company in its sole discretion. No casual or inadvertent failure by
Company or any third party to comply with the provisions of this Paragraph shall
be deemed to be a breach of this Agreement by the Company, provided that after
receipt of written notice specifying in detail any material failure to accord
credit, Company agrees to use reasonable efforts to prospectively cure any such
failure which is economically practicable to cure. Company shall use reasonable,
commercial efforts to advise Company’s third party licensees of the foregoing
credit provisions.

6.   Benefits / Expenses / Etc.:

  a)   Expenses: During the Term, the Company shall reimburse you, in accordance
with Company’s policies and procedures, for all reasonable and necessary
business expenses and first class travel expenses incurred by you. Company shall
cover all your business-related cellular telephone expenses.     b)   Vehicle
Allowance: During the Term, you shall be entitled to receive from Company a
vehicle allowance of $1,100 per month.     c)   Vacation: During the Term, you
shall be entitled to three (3) weeks paid vacation.     d)   Office/Assistant:
The Company shall provide you with a private office and assistant during the
Term as part of the reasonable office space to be approved in advance by
Company.     e)   Company Plans: During the Term, you shall be entitled to
participate in and enjoy the benefits of any health, life, disability,
retirement, pension, group insurance, or other similar plan or plans
(specifically excluding equity grants, bonuses or other incentive pay except to
the extent provided in Section 3(b)) which may be in effect or instituted by the
Company for the benefit of senior executives generally, upon such terms as may
be therein provided.

7.   Standard Terms and Conditions: This Agreement is further subject to the
provisions of Company’s Standard Terms and Conditions, attached hereto as
Exhibit A and by this reference incorporated herein. If there is a conflict or
inconsistency between the provisions of the Standard Terms and Conditions and
this Agreement, the provisions of this Agreement shall prevail.

8.   Miscellaneous: This agreement represents the entire understanding between
the parties hereto with respect to its subject matter, and supersedes any
previous agreements (other than the Plan and agreements entered into reflecting
equity

-3-



--------------------------------------------------------------------------------



 



    grants) between the parties, including, without limitation, the agreement
dated April 29, 2002 and amended August 26, 2004 and the agreement dated as of
May 20, 2005.

Please sign below to indicate your acceptance of the foregoing:

          WORLD WRESTLING ENTERTAINMENT, INC.
      By:   /s/ Danielle Fisher       Its:     VP — Human Resources      Date: 
July 25, 2007    



          ACCEPTED AND AGREED:
      /s/ Joel Simon       JOEL SIMON        Date:  June 4, 2007    

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
STANDARD TERMS AND CONDITIONS
Standard Terms and Conditions to the agreement (“Agreement”) between World
Wrestling Entertainment, Inc. (“Company”) and Joel Simon (“Employee”) dated as
of May 20, 2007.

1.   TERMINATION OF EMPLOYMENT:

  (a)   Termination by the Company other than for Cause: The Company shall be
permitted to discharge Employee other than for Cause (as hereafter defined), in
which case Employee’s employment shall immediately terminate. In the event of a
termination other than for Cause, the Company shall pay Employee his then
current base salary for the remainder of the Term. Employee will have no duty to
mitigate by seeking other employment during the remainder of the Term in which
any such termination occurs, and if other income is obtained during the
remainder of the Term, the Company will not have a right to offset Employee’s
base salary in connection with such other income. In the event that Employee is
terminated pursuant to this subparagraph: (i) Employee shall also be entitled to
Incentive Compensation and Credit (pursuant to Paragraphs 3(b) and 5 of the
Agreement) in connection with any Division Projects; and (ii) such vested and
retirement benefits as Employee may be entitled to under any employee benefit or
pension plan, provided that the terms of such plan provide that Employee shall
be permitted to retain the benefit thereof under such circumstance.     (b)  
Death or Disability: Employee’s employment by the Company shall immediately
terminate upon Employee’s death and, at the Company’s option, may terminate upon
the Employee’s Disability. For purposes of this Agreement, “Disability” shall
occur if (i) Employee becomes eligible for full benefits under a long-term
disability policy provided by the Company, if any, or (ii) the Company’s board
of directors determines that the Employee has been unable, due to physical or
mental illness or incapacity, to perform the essential duties of his employment
with reasonable accommodation for a continuous period of sixty (60) days or for
an aggregate of ninety (90) days during any consecutive twelve (12) months. Upon
termination of employment due to death or Disability, the Company shall have no
further obligation to make payments under this Agreement, other than (i)
compensation payments, payments in respect of accrued but unpaid vacation and
reimbursement for business expenses, in each case due, accrued or payable as of
the date of Employee’s death or Disability; (ii) Incentive Compensation and
Credit (pursuant to Paragraphs 3(b) and 5 of the Agreement) in connection with
any Division Projects and (iii) such vested and retirement benefits as Employee
may be entitled to under any employee benefit or pension plan, provided that the
terms of such plan provide that Employee shall be permitted to retain the
benefit thereof under such circumstances. Notwithstanding the foregoing, in the
event of Employee’s death, Company shall pay Employee’s estate the balance of

-5-



--------------------------------------------------------------------------------



 



      Employee’s then current base salary for the remainder of the Term.
Employee waives any right under the Americans with Disabilities Act to challenge
the legality of this provision and any bona fide termination based on it.

  (c)   Termination by Employer for Cause. The Company shall be permitted to
discharge Employee for Cause, in which case Employee’s employment shall
immediately terminate. For purposes hereof, “Cause” shall mean (i) Employee’s
act of fraud, misappropriation, embezzlement or dishonesty with respect to the
Company; (ii) Employee’s conviction of, or plea of guilt or no contest to, a
felony; (iii) Employee’s intentional misconduct in the performance of his or her
duties which is not promptly remedied upon receipt of notice thereof from the
Company; (iv) Employee’s disregard of any lawful instruction from, or policy
established by the McMahons or the Company’s board of directors which is not
promptly remedied upon receipt of notice thereof from the Company; or
(v) Employee’s breach of any other material provision of this Agreement which is
not promptly remedied upon receipt of notice thereof from the Company. Upon
termination of Employee’s employment for Cause, the Company shall have no
further obligation to make payments under this Agreement, other than
(i) compensation payments, payments in respect of accrued but unpaid vacation
and reimbursement for business expenses, in each case due, accrued or payable as
of the date of such termination and (ii) such vested retirement benefits as
Employee may then be entitled to under any employee benefit or pension plan,
provided that the terms of such plan provide that Employee shall be permitted to
retain the benefit thereof under such circumstances.     (d)   Termination by
Employee for Cause. Employee may terminate this Agreement at any time if the
Company fails to make the payments required by this Agreement within ten
(10) business days following written notice from Employee describing such
nonpayment or if the Company breaches any other material provision of this
Agreement and fails to cure such breach within thirty (30) days following
written notice from Employee describing such breach in detail. Upon termination
pursuant to this Section, the Company shall have no further obligation to make
payments under this Agreement, other than, subject to Employee’s continued
compliance with the provisions of Section 2 of these Standard Terms and
Conditions, (i) accrued unpaid compensation payments, and payments in respect of
accrued but unpaid vacation and reimbursement for business expenses, in each
case due, accrued or payable as of the date of such termination; (ii) Incentive
Compensation and Credit (pursuant to Paragraphs 3(b) and 5 of the Agreement) in
connection with the Division Projects; (iii) such vested and retirement benefits
as Employee may be entitled to under any Employee benefits or pension plan;
(iv) his then current base salary for the remainder of the Term.

-6-



--------------------------------------------------------------------------------



 



2.   CONFIDENTIALITY AND NON-USE OF CONFIDENTIAL INFORMATION:

  (a)   Except as shall be strictly necessary in Employee’s performance of his
or her duties under this Agreement, Employee (i) shall maintain the
confidentiality of all memoranda, notes, records, scripts, stories, events,
artwork, videotape, film, and any other material compiled by Company or Division
employees (including Employee), or any material made available to Employee in
connection with any Division Project, or any material concerning the business of
Company, Division or of any clients or partners of Company or Division that is
not known to the general public (“Confidential Information”), and (ii) shall not
use for his or her direct or indirect benefit, or the direct or indirect benefit
of any person not a party to this Agreement, any of the Confidential
Information. The Employee’s obligation of confidentiality shall not apply with
respect to disclosures of Confidential Information that are compelled by any
legal, administrative or investigative proceeding before any court, or any
governmental or regulatory authority, agency or commission; provided, that the
Employee shall notify the Company immediately thereof and cooperate with the
Company in obtaining a protective order or other similar determination with
respect to such Confidential Information.     (b)   Promptly upon the request of
the Company, and in any event, promptly upon the expiration or earlier
termination of Employee’s employment hereunder, the Employee shall
(i) discontinue all use of the Confidential Information except as necessary to
conclude the business of Company and (ii) return to the Company all materials
furnished by the Company, or otherwise acquired by or in the possession or
control of the Employee, that relates to or contains any Confidential
Information. The Company’s request for the Employee’s return of Confidential
Information shall not be deemed to constitute a termination of the Employee’s
employment under this Agreement.

3.   OWNERSHIP OF PROCEEDS & MATERIALS:

Subject to the terms of the Agreement, Company shall own all of the results and
proceeds of the services of Employee hereunder as a “work-made-for-hire” in any
and all media throughout the world in perpetuity; provided, however, to the
extent that such work or the results and proceeds hereof is not deemed a
work-made-for-hire under any jurisdiction, Employee irrevocably assigns,
transfers and conveys to Company any such work or results and proceeds of
Employee including any so-called “rights of author” in any and all media
throughout the world in perpetuity. Without limiting the generality of the
foregoing, Employee hereby assigns all of the foregoing rights to Company and
Employee hereby irrevocably assigns, licenses and grants to Company, throughout
the universe, in perpetuity, the rights, if any, of Employee to authorize,
prohibit and/or control the renting, lending, fixation, reproduction and/or
other exploitation of any Division Project (as defined in the Agreement) by any
media or means now known or hereafter

-7-



--------------------------------------------------------------------------------



 



devised as may be conferred upon Employee under any applicable laws, regulations
or directives, including, without limitation, any so-called “Rental and Lending
Rights” pursuant to any European Economic Community directives and/or enabling
or implementing legislation, laws or regulations enacted by the member nations
of the EEC. Employee hereby acknowledges that the compensation payable hereunder
includes adequate and equitable remuneration for the Rental and Lending Rights
and constitutes a complete buy-out of all Rental and Lending Rights. In
connection with the foregoing, Employee hereby irrevocably grants unto Company,
throughout the universe, in perpetuity, the right to collect and retain for
Company’s own account any and all amounts payable to Employee in respect of
Rental and Lending Rights and hereby irrevocably direct any collecting societies
or other persons or entities receiving such amounts to pay such amounts to
Company, and to the extent Company does not so collect such amounts, or is
deemed ineligible to collect such amounts, Company may, in Company’s sole
discretion, deduct from any and all amounts otherwise payable to Employee under
this Agreement any and all amounts paid or payable to Employee by any party in
respect of Rental and Lending Rights.

4.   WARRANTIES:

Employee represents and warrants that:

  (a)   Employee is free to enter into and fully perform under this Agreement;  
  (b)   All results and proceeds of Employee’s services hereunder (“Material”)
shall be Employee’s sole and original creation (except to the extent based on
assigned material or material in the public domain), and that, to the best of
Employee’s knowledge (or that which Employee should have known in the exercise
of reasonable prudence), nothing contained therein violates the rights of any
third party;     (c)   Employee owns and/or otherwise controls all rights in and
to the Material (except if based on assigned material);     (d)   Employee has
the sole right and authority to sell and assign all of the rights, titles,
interests and benefits sold and assigned hereunder;     (e)   Employee has not
heretofore granted, assigned, mortgaged, pledged or hypothecated any right,
title or interest which Employee has in and to the Material; Employee further
warrants and represents that Employee will not do so during the effective term
of this Agreement;     (f)   To the best of Employee’s knowledge (or that
Employee should have known in the exercise of reasonable prudence), there are no
adverse claims nor is there pending any litigation or threat of litigation in or
against the Material which

-8-



--------------------------------------------------------------------------------



 



      would interfere with the rights granted hereunder, by or through Employee,
by any person, firm or corporation;

  (g)   Employee had not heretofore produced or authorized the production of any
motion picture based in whole or in part on the Material;     (h)   There is no
other contract or assignment affecting Employee’s rights in and to the Material
which would interfere with the rights granted hereunder.

5.   INDEMNITY:

Employee agrees to indemnify and hold harmless Company, its licensees,
successors and assigns (and their respective officers, directors, shareholders,
contractors, employees, attorneys, and agents) from and against any and all
liabilities, claims, costs, damages, losses, judgments or expenses (including,
without limitation, reasonable outside attorneys’ fees, whether or not in
connection with litigation) (collectively, “Claims”) arising out of or in
connection with any breach or warranty, undertaking, representation or agreement
made or entered into hereunder by Employee. Company agrees to defend, indemnify
and hold harmless Employee from and against any and all Claims arising out of or
in connection with (i) the development, production, distribution, or other
exploitation of any films or programs produced pursuant to this Agreement, or
any work derived therefrom, excluding matters covered by Employee’s indemnity
above; (ii) any material added to such films and programs by Company, excluding
matters covered by Employee’s indemnity above; (iii) any material breach by
Company; and (iv) any Claims arising from or in connection with Employee’s
services or engagement hereunder (within the course and scope of Employee’s
employment hereunder), excluding matters covered by Employee’s indemnity above.
Employee agrees that Company shall have the sole right to control the legal
defense against any Claims, demands or litigation, including the right to select
counsel of its choice (provided Employee may retain Employee’s own counsel at
Employee’s sole expense) and to compromise or settle any such Claims, demands or
litigation.

6.   INSURANCE:

Company shall include Employee as an additional insured under Company’s
(i) general liability insurance policy, (ii) directors and officers insurance
policy, and (iii) standard errors and omissions insurance policy relating to the
Division Projects, for only such time and to such extent as such insurance
policies are carried by Company. The foregoing obligations shall be subject to
the terms and conditions of each such policy.

-9-



--------------------------------------------------------------------------------



 



7.   REMEDIES:

Employee acknowledges and agrees that a breach by him or her of any provision of
this Agreement, including, without limitation a breach of any of the covenants
contained herein, cannot be reasonably or adequately compensated in damages in
an action at law, and that the Company shall be entitled to, among other
remedies, seek injunctive relief which may include, but shall not be limited to,
(i) restraining Employee from rendering any service or engaging in any action
that would constitute or cause a breach or violation of this Agreement, (ii)
obtaining specific performance to compel Employee to perform his or her
obligations and covenants hereunder and (iii) obtaining damages available either
at law or in equity.

8.   DISCLOSURE:

Employee acknowledges the Company may provide a copy of this Agreement or any
portion hereof to any person with, through or on behalf of whom Employee may,
directly or indirectly, breach or threaten to breach any of the provisions of
this Agreement. Furthermore, the Company may file this Agreement with all
appropriate government agencies, including, without limitation, the Securities
Exchange Commission.

9.   ASSIGNMENT:

Company has the right to assign to any assignee the right to utilize and exploit
the results and proceeds of the services of Employee pursuant to this Agreement
hereunder and the right to assign this Agreement, provided that Company shall
remain liable hereunder unless such assignment is to an entity which succeeds to
all or substantially all of the assets of Company hereunder, or to an affiliate
of Company, which assumes Company’s obligations in writing, in which event such
assignment shall be a novation releasing Company of any further liability
hereunder. Employee shall not have the right to assign this Agreement or any
part hereof, or delegate any of Employee’s obligations hereunder, and any such
purported assignment and/or delegation shall be null and void ab initio.

10.   NO OBLIGATION TO PRODUCE:

It is understood and agreed that Company shall have no obligation to produce,
complete, release, distribute, advertise or exploit any film or program, and
Employee releases Company from any liability for any loss or damage Employee may
suffer by reason of Company’s failure to produce, complete, release, distribute,
advertise or exploit such programs. Nothing contained in this Agreement shall
constitute a partnership or joint venture by the parties hereto.

-10-



--------------------------------------------------------------------------------



 



11.   AGREEMENT TO EXECUTE AND DELIVER ALL DOCUMENTS REQUIRED:

Employee agrees to execute and deliver to Company any and all documents
consistent herewith which Company shall reasonably deem desirable or necessary
to further effectuate the purposes of this Agreement. In case of Employee’s
refusal or failure to so execute or deliver, or cause to be so executed and
delivered, any assignment or other instrument herein provided for after a
reasonable opportunity to review and comment, then in such event, Employee
hereby nominates, constitutes and appoints Company and Company shall therefore
be deemed to be Employee’s true and lawful attorney-in-fact, irrevocably, to
execute and deliver all of such documents, instruments and assignments in
Employee’s name and on Employee’s behalf after Employee’s reasonable opportunity
to review (not less than five (5) days) and provide timely comments to the
language thereof. Company shall provide Employee with a copy of any document so
executed, provided that any casual or inadvertent failure to provide any such
copy shall not constitute a breach of this Agreement.

12.   COMPUTATION OF TIME PERIOD; MANNER OF DELIVERY:

The time in which any act provide by this Agreement is to be done shall be
computed by excluding the first day and including the last, unless the last day
is a Saturday, Sunday or legal holiday, and then it is also excluded. All
payments and notices shall be deemed delivered upon three (3) days after the
date of posting as first-class mail in the United States mail, postage prepaid,
and addressed to the respective party upon whom it is to be delivered, or, as to
notices only, upon the date of confirmed facsimile transmission.

13.   WAIVER:

Either party’s failure to enforce any provision(s) of this Agreement shall not
in any way be construed as a waiver of any such provision(s), or to prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

14.   GOVERNING LAW; VENUE:

This Agreement shall be governed by and construed in accordance with Connecticut
law, without regard to its conflict of law rules. Any action or proceeding
seeking the interpretation or enforcement of this Agreement may be brought in
the state or federal courts governing Fairfield County, Connecticut, and the
parties hereby submit themselves to the personal jurisdiction of such courts for
such purpose.

15.   SEVERABILITY:

Unless it would fundamentally frustrate a party’s benefit of the bargain
hereunder, should any part of this Agreement for any reason be declared invalid
or unenforceable, such decision shall not affect the validity of any remaining
portions,

-11-



--------------------------------------------------------------------------------



 



which remaining portions shall remain in force and effect as if this Agreement
had been executed with the invalid or unenforceable portion thereof eliminated
and it is hereby declared the intention of the parties hereto that they would
have executed the remaining portion of this Agreement without including therein
any such part, parts or portion which may for any reason, be hereafter declared
invalid or unenforceable.

16.   CAPTIONS; COUNTERPARTS:

The descriptive headings of the various sections or parts of this Agreement are
for convenience only and shall not affect the meanings or construction of any of
the provisions hereof. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

17.   NOTICES:

All communications provided for hereunder shall be in writing and shall be
delivered personally, or mailed by registered mail, or by prepaid overnight air
courier, or by facsimile communication, in each case addressed:

         
 
  If to Company:   WORLD WRESTLING
 
      ENTERTAINMENT, INC.
 
      1241 East Main Street
 
      Stamford, Connecticut 06902
 
      Attn: Edward L. Kaufman
 
       
 
  With a copy to:   Hansen, Jacobson, Teller, Hoberman,
 
      Newman, Warren & Sloane, L.L.P.
 
      450 North Roxbury Drive, 8th Floor
 
      Beverly Hills, California 90210
 
      Fax: (310) 550-5209
 
      Attention: Craig Jacobson
 
       
 
  If to Joel Simon:   Joel Simon
 
      c/o Del, Shaw, Moonves, Tanaka,
 
      Finkelstein & Lezcano
 
      2120 Colorado Avenue
 
      Suite 200
 
      Santa Monica, California 90404
 
      Attention: Jeffrey S. Finkelstein, Esq.

-12-



--------------------------------------------------------------------------------



 



18.   FCC:

Employee hereby agrees that Employee has not and will not accept or agree to
accept for Employee’s own benefit, or pay or agree to pay, any money, service or
other valuable consideration, other than the compensation payable hereunder, for
the inclusion of any matter, including, but not by way of limitation, the name
of any person, product, service, trademark or brand name as a part of any
program in connection with which Employee’s services are rendered hereunder.
Notwithstanding the foregoing, Employee shall not be deemed to be in breach of
this provision in the event that Division enters into appropriate product
placement or similar agreements, subject to any applicable laws and regulations
regarding such agreements.

19.   ENTIRE AGREEMENT:

These Standard Terms and Conditions, along with the terms of the employment
agreement to which these Standard Terms and Conditions are attached constitute
the entire agreement of the parties with regard to the subject hereof.
End of Standard Terms and Conditions

-13-